Title: From Thomas Jefferson to Jerman Baker, 1 September 1820
From: Jefferson, Thomas
To: Baker, Jerman


Dear Sir
Monticello
Sep. 1. 20.
It may be of service to the Visitors of the University to possess a statement of the quota of taxes payable into the treasury by the several counties respectively. that being the  ratio of the distribution of their portions of the literary fund to the primary schools we may have occasion to make use of it. I presume you possess such a statement, and therefore ask the favor of you to furnish me with a copy.Wayles is perfectly recovered. he sets out for Richmond on Tuesday, and will be able to inform you of the grounds on which I recommend to mr Eppes that Francis should go to Columbia. . with my affectionate respects to mrs Baker I salute you with great friendship.Th: Jefferson